—Order, Supreme Court, New York County (David B. Saxe, J.), entered on or about January 6, 1993, which granted plaintiff’s motion to confirm the report of the Special Referee to the extent of confirming the report except insofar as it recommends a reduction in the child’s visitation with the father, unanimously affirmed, without costs. Order of the same court and Justice, entered April 9, 1993, which granted plaintiff’s motion for counsel fees and directed the entry of a judgment in her favor in the amount of $46,135.45, unanimously affirmed, without costs.
The IAS Court has broad latitude with respect to issuing pendente lite orders, and the assessment of the demeanor and credibility of the witnesses by the Referee and the court should be accorded great deference (Eschbach v Eschbach, 56 NY2d 167, 173-174). Since the record amply supports the Referee’s findings, the court appropriately confirmed, in significant part, the recommendations of the Referee. Moreover, the court did not abuse its discretion in determining that plaintiff was compelled to incur the specified legal costs in defending against her husband’s bad faith attempt to modify an interim *211order of visitation to which he had previously agreed (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.